DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
	Applicants previously canceled claims 1-14, 23, and 31-33 and now cancel claims 21-22.  Applicants amend claim 15 and add new claims 43-44.  Claims 15-20, 24-30, and 34-44 are pending in this application and are under examination. 
 	Any objection or rejection of record in the previous Office Action, mailed August 7, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Information Disclosure Statement
 	The Information Disclosure Statement filed February 8, 2021 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 327, 406, 509, 604, 605, 606, 607, 704, 716, 1212, 1229, 1239, 1241, 1243,1611, and 1614.  

The drawings are objected to because they do not contain sequence identifiers.  Figure 15 contains sequences that require the presence of sequence identifiers.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  Figure 15 contains sequences that should be listed in the Sequence Listing.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to paragraph [0003] of the specification correcting the size of the ASCII text file.  It is noted that the Sequence Listing Incorporation by Reference paragraph filed July 30, 2018 lists the size of the ASCII text file as 8,850 bytes, whereas the ASCII text file itself lists the size as 8,826 bytes.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20, 24-30, and 34-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the oligonucleotide sequences" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the oligonucleotide sequence of line 4 or to some other oligonucleotide sequences.  It is suggested that “the” before “oligonucleotide” be deleted.
Claims 16-20, 24-30, and 34-44 depend from claim 15, and are therefore included in this rejection.
Claim 24 recites the limitation "the organism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the one or more species of organism of claim 
Claim 5 recites the limitation "the organism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the one or more species of organism of claim 15, or to some other organism.  It is suggested that “one or more species” be inserted before “organism.”
Claim 26 recites the limitation "the organism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the one or more species of organism of claim 15, or to some other organism.  It is suggested that “one or more species” be inserted before “organism.”
Claim 27 recites the limitation "the organism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the one or more species of organism of claim 15, or to some other organism.  It is suggested that “one or more species” be inserted before “organism.”
Claim 28 recites the limitation "the peptide portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the peptide portion of claim 15, or to some other peptide portions.  It is suggested that “the peptide portions” be changed to “each peptide portion.”
Claim 30 recites the limitation "the oligonucleotide sequences" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the oligonucleotide sequence of claim 15 or to some other oligonucleotide sequences.  
Claim 34 recites the limitation "the oligonucleotide sequences" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the oligonucleotide sequence of claim 15 or to some other oligonucleotide sequences.  


Response to Amendments and Arguments
Applicants’ amendments and arguments with respect to the rejections under 35 U.S.C. §§ 112(d)/fourth paragraph and 103 have been fully considered and are persuasive.  Therefore, these rejections are withdrawn.
However, new objections to the drawings and specification, as well as new rejections under 35 U.S.C. § 112(b)/second paragraph are set forth above.

The Terminal Disclaimer over U.S. Patent No. 9,958,454, filed May 26, 2020, is approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636